Case 1:18-cv-01432-AJT-TCB Document 74 Filed 10/15/19 Page 1 of 1 PageID# 1283



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


KENNETH PRITCHARD,

               Plaintiff,

V.                                                     Civil Action No. l:18-cv-1432(AJT/TCB)

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY.

               Defendant.



                                               ORDER


       Presently pending are Defendant's Motion for Summary Judgment [Doc. No. 44] and

Defendant's Motion in Limine [Doc. No. 53] (collectively, the "Motions"), which are presently

under advisement following the Court's hearing on the Motions on October 4, 2019. It appearing

to the Court that a decision on the pending Motion for Summary Judgment [Doc. No. 44] may

eliminate all or some of the issues to be tried, it is hereby

       ORDERED that the jury trial, presently scheduled to begin on October 21,2019, is hereby

continued to a date to be scheduled expeditiously, as necessary, following the Court's ruling on

the Motion for Summary Judgment.

       The Clerk is directed to forward a copy of this Ordej^tcTall ct>unsel of record.



                                                        Antho        nga
                                                        Unite,     District Judge



Alexandria, Virginia
October 15, 2019
